


Exhibit 10.22(d)

 

THIRD LOAN MODIFICATION AGREEMENT

 

This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of January 28, 2005, by and among (i) SILICON VALLEY BANK, a
California chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462, doing business under the name “Silicon Valley East”
(“Bank”) and (ii) ASPEN TECHNOLOGY, INC., a Delaware corporation with offices at
Ten Canal Park, Cambridge, Massachusetts 02141 and ASPENTECH, INC., a Texas
corporation with offices at Ten Canal Park, Cambridge, Massachusetts 02141
(jointly and severally, individually and collectively, “Borrower”).

 


1.                                     DESCRIPTION OF EXISTING INDEBTEDNESS AND
QBLIGATIONS.  AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER AND
BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED FEBRUARY 14, 2003, A
CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27, 2003, AND A CERTAIN
SECOND LOAN MODIFICATION AGREEMENT DATED SEPTEMBER     , 2004 (AS AMENDED, THE
“LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN
SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.                                     DESCRIPTION OF COLLATERAL.  REPAYMENT OF
THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT
(TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY
DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents.”

 


3.                                     DESCRIPTION OF CHANGE IN TERMS.


 

Modifications to Loan Agreement.

 


(I)                                    THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 4 OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 


“MATURITY DATE


 


(SECTION 6.1):   JANUARY 29, 2005”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“MATURITY DATE


 


(SECTION 6.1):   APRIL 1, 2005”


 


(II)                                 THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING SECTION 5(A)(I) AND (II) OF THE SCHEDULE THERETO IN THEIR ENTIRETY AND
INSERTING IN LIEU THEREOF THE


 

--------------------------------------------------------------------------------



 


FOLLOWING:


 


“A.  MINIMUM TANGIBLE NET WORTH:


 


BORROWER SHALL MAINTAIN, AS OF THE LAST DAY OF EACH MONTH, TO BE TESTED MONTHLY,
A TANGIBLE NET WORTH OF NOT LESS THAN THE SUM OF (I) PLUS (II) BELOW:


 


(I)


 

(A)                                 FROM AUGUST 1, 2004 THROUGH AND INCLUDING
AUGUST 31, 2004 - $116,000,000

 

(B)                                 FROM SEPTEMBER 1, 2004 THROUGH AND INCLUDING
SEPTEMBER 30, 2004 - $140,000,000

 

(C)                                  FROM OCTOBER 1, 2004 THROUGH AND INCLUDING
OCTOBER 31, 2004 - $128,000,000

 

(D)                                 FROM NOVEMBER 1, 2004 THROUGH AND INCLUDING
NOVEMBER 30, 2004 - $116,000,000

 

(E)                                  FROM DECEMBER 1, 2004 THROUGH AND INCLUDING
DECEMBER 31, 2004 - $140,000,000

 

(F)                                   FROM JANUARY 1, 2005 THROUGH AND INCLUDING
JANUARY 31, 2005 - $110,000,000

 

(G)                                  FROM FEBRUARY 1, 2005 THROUGH AND INCLUDING
FEBRUARY 28, 2005 - $100,000,000

 

(H)                                 FROM MARCH 1, 2005 AND THEREAFTER -
$120,000,000.

 


(II)                                  75% OF ALL CONSIDERATION RECEIVED AFTER
AUGUST 1, 2004 FROM PROCEEDS FROM THE ISSUANCE OF ANY EQUITY SECURITIES OF THE
BORROWER (OTHER THAN (I) THE ISSUANCE OF STOCK OPTIONS, RESTRICTED STOCK OR
OTHER STOCK-BASED AWARDS UNDER THE BORROWER’S DIRECTOR OR EMPLOYEE STOCK
INCENTIVE PLANS, OR (II) STOCK PURCHASES UNDER THE BORROWER’S EMPLOYEE STOCK
PURCHASE PLAN) AND/OR SUBORDINATED DEBT INCURRED BY THE BORROWER (NET OF
REFINANCED AMOUNTS OF EXISTING SUBORDINATED DEBT).”


 


4.                                      FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE EQUAL TO TWENTY-FIVE THOUSAND DOLLARS ($25,000.00), WHICH FEE
SHALL BE DUE ON THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE
HEREOF.  THE BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 

--------------------------------------------------------------------------------



 


5.                                      WAIVER.  BANK HEREBY WAIVES BORROWER’S
FAILURE TO COMPLY WITH THE MINIMUM TANGIBLE NET WORTH REQUIREMENT SET FORTH IN
SECTION 5(A) OF THE SCHEDULE TO THE LOAN AGREEMENT AS OF DECEMBER 31, 2004.  THE
BANK’S WAIVER OF BORROWER’S COMPLIANCE WITH SAID FOREGOING AFFIRMATIVE COVENANT
SHALL APPLY ONLY TO THE FOREGOING SPECIFIC PERIOD.


 


6.                                      RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


7.                                      RATIFICATION OF PERFECTION CERTIFICATE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES EACH DATED AS OF
JANUARY 30, 2003 AND ACKNOWLEDGES, CONFIRMS AND AGREES THE DISCLOSURES AND
INFORMATION THEREIN HAS NOT CHANGED AS OF THE DATE HEREOF, EXCEPT AS SET FORTH
ON SCHEDULE 1 ANNEXED HERETO.


 


8.                                      CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


9.                                      RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


10.                               NO DEFENSES OF BORROWER.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


11.                               CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND
AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN
MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO
THE EXISTING OBLIGATIONS PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY
SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS. 
NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF
THE OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE
PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY
RELEASED BY BANK IN WRITING.


 


12.                               COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ASPENTECH, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK, d/b/a

 

SILICON VALLEY EAST

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation,
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

ASPENTECH SECURITIES CORP.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

PROMISSORY NOTE
(Exim)

 

$10,000,000.00

 

January 28, 2005

 

FOR VALUE RECEIVED, the undersigned (jointly and severally, individually and
collectively, the “Borrower”), jointly and severally promises to pay to the
order of Silicon Valley Bank (“Bank”), at such place as the holder hereof may
designate, in lawful money of the United States of America, the aggregate unpaid
principal amount of all advances (“Advances”) made by Bank to Borrower, up to a
maximum principal amount of Ten Million Dollars ($10,000,000.00), plus interest
on the aggregate unpaid principal amount of such Advances, at the rates and in
accordance with the terms of the Export-Import Bank Loan and Security Agreement
between Borrower and Bank dated as of January 30, 2003, as amended from time to
time (the “Loan Agreement”) on the first calendar day of each month after an
Advance has been made. The entire principal amount and all accrued interest
shall be due and payable on April 1, 2005, or on such earlier date, as provided
for in the Loan Agreement.

 

Borrower irrevocably waives the right to direct the application of any and all
payments at any time hereafter received by Bank from or on behalf of Borrower,
and Borrower irrevocably agrees that Bank shall have the continuing exclusive
right to apply any and all such payments against the then due and owing
obligations of Borrower as Bank may deem advisable. In the absence of a specific
determination by Bank with respect thereto, all payments shall be applied in the
following order: (a) then due and payable fees and expenses; (b) then due and
payable interest payments and mandatory prepayments; and (c) then due and
payable principal payments and optional prepayments.

 

Bank is hereby authorized by Borrower to endorse on Bank’s books and records
each Advance made by Bank under this Note and the amount of each payment or
prepayment of principal of each such Advance received by Bank; it being
understood, however, that failure to make any such endorsement (or any errors in
notation) shall not affect the obligations of Borrower with respect to Advances
made hereunder, and payments of principal by Borrower shall be credited to
Borrower notwithstanding the failure to make a notation (or any errors in
notation) thereof on such books and records.

 

Borrower promises to pay Bank all reasonable costs and reasonable expenses
including all reasonable attorneys’ fees, incurred in such collection or in any
suit or action to collect this Note or in any appeal thereof, unless a final
court of competent jurisdiction finds that the Bank acted with gross negligence
or willful misconduct. Borrower waives presentment, demand, protest, notice of
protest, notice of dishonor, notice of nonpayment, and any and all other notices
and demands in connection with the delivery, acceptance, performance, default or
enforcement of this Note, as well as any applicable statute of limitations. No
delay by Bank in exercising any power or right hereunder shall operate as a
waiver of any power or right. Time is of the essence as to all obligations
hereunder.

 

This Note is issued pursuant to the Loan Agreement, which shall govern the
rights and obligations of Borrower with respect to all obligations hereunder.

 

--------------------------------------------------------------------------------


 

The law of the Commonwealth of Massachusetts shall apply to this Agreement.
BORROWER AND BANK EACH ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS IN ANY ACTION, SUIT,
OR PROCEEDING OF ANY KIND, AGAINST IT WHICH ARISES OUT OF OR BY REASON OF THIS
NOTE OR THE LOAN AGREEMENT; PROVIDED, HOWEVER, THAT IF FOR ANY REASON BANK
CANNOT AVAIL ITSELF OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS, BORROWER
ACCEPTS JURISDICTION OF THE COURTS AND VENUE IN SANTA CLARA COUNTY, CALIFORNIA.

 

BORROWER WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE EXIM LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER RECOGNIZES AND
AGREES THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO
ENTER INTO THIS AGREEMENT. BORROWER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ASPENTECH, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------
